Citation Nr: 1616390	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  05-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disorder characterized by dizziness, to include vertigo, and to include as secondary to service-connected bilateral hearing loss and tinnitus.

(The issue of whether there was clear and unmistakable error in a January 13, 2014 decision of the Board of Veterans' Appeals (Board), which denied service connection for an acquired psychiatric disorder involving anxiety, a paranoid disorder, or loss of sleep is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This appeal is before the Board from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was remanded by the Board for development in January 2014, June 2014, and March 2015.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. A disorder characterized by dizziness is not shown to have been present in service, nor is it the result of any incident or incidents of the Veteran's period of active military service.
 
2. A disorder characterized by dizziness was not caused or aggravated by service-connected bilateral hearing loss or tinnitus.


CONCLUSIONS OF LAW

1. A disorder characterized by dizziness was not incurred in or aggravated by active military service, nor may it be presumed to have been aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2. A disorder characterized by dizziness is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In August 2008 and January 2010, VA notified the Veteran of the information and evidence needed to substantiate the claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In addition, pursuant to the Board's January 2014, June 2014, and March 2015 remands, the AOJ obtained medical opinions addressing the etiology of a disorder characterized by dizziness, to include whether it was caused or aggravated by service-connected hearing loss or tinnitus and whether it was otherwise directly related to service.  Accordingly, the Board finds that there has been substantial compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

The Veteran in this case seeks entitlement to service connection for a disorder characterized by dizziness, which he relates to his service-connected hearing loss and tinnitus or, alternatively, directly to service.  As a September 2009 VA examiner diagnosed the Veteran with vertigo, he has met the current disability requirement.  The dispositive issue is therefore whether this disorder is related to service or to a service-connected disability.

In September 2009, a VA staff physician opined, after reviewing the claims file and performing an examination, that the Veteran's vertigo was less likely than not related to service or the result of hearing loss because vertigo usually occurs as a benign physiological condition that is not associated with hearing loss.  While vertigo from a pathological process associated with hearing loss and causing imbalance is associated with tumors, infections, ototoxic drugs, head injury or neuronitis, in this case, there was no evidence in the Veteran's history or physical examination of any of those associated factors.  The examiner added that there is otherwise no pathophysiological association between hearing loss and vertigo because each are associated with abnormalities of two separate and distinct nerve systems.

In January 2014, the Board remanded the appeal for an addendum opinion to address whether hearing loss had aggravated vertigo and whether tinnitus had caused or aggravated vertigo.

In January 2014, the same VA staff physician observed, after reviewing the claims file, that the appellant's form of dizziness is related to a condition of the vestibular nerve in the inner ear and, although he also has hearing loss, that is due to other structures of the ear which are anatomically separate from the vestibular system.  In addition, the Veteran has no illnesses, infections, injuries, tumors or other conditions which would cause an effect on both auditory and vestibular systems.  Hence, due to the lack of a pathophysiological relationship between the Veteran's hearing loss and dizziness, it is unlikely that his current vertigo was caused or aggravated by his hearing loss.

The examiner further opined that the Veteran's vertigo/dizziness was less likely than not incurred in or caused by service because during service he did not experience any significant trauma to the head such as a traumatic brain injury or an illness affecting the vestibular nerve such as meningitis.  Moreover, there were no complaints of vertigo during active duty or in the immediate period following discharge and although he was seen in October 1969 for "headaches and dizziness of vision," those symptoms were attributed to a refractive error of the eyes - a condition unrelated to vertigo or dizziness.  Thus, due to the lack of characteristic symptoms of vertigo and any injury or illness which would have resulted in damage to the vestibular system, it was unlikely that the appellant's dizziness/vertigo had its onset in or was directly related to military service.

In June 2014, after determining that the January 2014 examiner failed to address whether tinnitus had caused or aggravated vertigo, the Board again remanded the appeal.

In June 2014, a different VA examiner provided an opinion which addressed the reverse - whether vertigo had caused or aggravated tinnitus.  In March 2015, the Board remanded the appeal for another opinion.

In February 2016, the author of the June 2014 opinion, an M.D., opined, after reviewing the claims file, that vertigo was less likely than not proximately due to or the result of the Veteran's service-connected tinnitus.  The examiner reasoned that even though tinnitus and dizziness may coexist in some medical conditions, a review of available medical data did not show evidence-based medical information establishing tinnitus as a risk or aggravating factor for benign positional vertigo.  For the same reasons, the examiner concluded that there was no basis to find that tinnitus had aggravated vertigo.

Based on the above, the Board finds that a preponderance of the most probative evidence is against the claim.  Indeed, service treatment records show that although the Veteran complained of headaches and "dizziness of vision" while in service, this was found to be related to refractive error of the eyes.  Service treatment records are otherwise negative for diagnosis, treatment, or management of any problems related to dizziness.  Post-service, while the claims file confirms that the Veteran has experienced occasional episodes of dizziness, including a December 2009 visit to the emergency room after falling as a result of vertigo, there is no evidence relating his dizziness to service or to a service-connected disability other than the Veteran's lay statements.

Moreover, the record does not show continuity of symptomatology of a chronic disease manifested by dizziness.  Although the Veteran reported dizziness in service, the service treatment records do not show that he had a chronic disease of the nervous system therein pursuant to 38 C.F.R. § 3.309(a).  To the extent that he reports he has had dizziness since 1970, the Board finds that continuity of symptomatology is not shown as the separation examination did not find any abnormalities with regard to the neurologic system and the Veteran did not report having dizziness.  In addition, the VA medical opinion indicated that the current dizziness is not related to service and provided a rationale therefore.  The medical opinion is entitled to great probative weight.

Hence, as the September 2009, January 2014, and December 2015 opinions were provided by medical doctors and were supported by rationales that are consistent with the evidence of record, the Board affords them significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Both examiners noted that they had reviewed the entire claims file and the September 2009 and January 2014 rationales clearly indicate that the examiner fully considered all potentially relevant medical evidence as well as the Veteran's contentions.  While the February 2016 opinion may not be as detailed as the other opinions, it is nonetheless clear that in formulating the opinion, the examiner reviewed the claims file, considered the Veteran's contentions, and applied relevant and current medical knowledge and principles.  Thus, the Board finds the opinion to be adequate and therefore entitled to substantial probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Significantly, there is no contrary opinion.

To the extent the Veteran has offered his opinion that his vertigo is related to service or to service-connected hearing loss or tinnitus, this testimony appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent he is competent to so opine, the specific, reasoned opinions of the VA examiners are of greater probative weight than any such general lay assertions.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a disorder characterized by dizziness, to include vertigo, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


